   Case: 1:17-cv-06802 Document #: 152 Filed: 02/06/19 Page 1 of 3 PageID #:5131



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

KRANOS IP CORPORATION,                      )
KRANOS IP II CORPORATION,                   )
KRANOS CORPORATION DBA                      )
SCHUTT SPORTS,                              )    Civil Action No.: 1:17-cv-06802
                                            )
               Plaintiffs,                  )    Judge Matthew F. Kennelly
                                            )
       v.                                   )
                                            )
RIDDELL, INC.,                              )
                                            )
               Defendant.                   )

              PLAINTIFFS’ CROSS-MOTION FOR SUMMARY JUDGMENT
            OF INFRINGEMENT OF CLAIM 11 OF U.S. PATENT NO. 6,434,755
                  AND CROSS-MOTION FOR SUMMARY JUDGMENT
            OF INFRINGEMENT OF CLAIM 14 OF U.S. PATENT NO. 8,499,366

       Plaintiffs Kranos IP Corporation, Kranos IP II Corporation, and Kranos Corporation d/b/a

Schutt Sports (collectively “Schutt”) respectfully move for an order granting: (i) its Cross-

Motion for Summary Judgment of Infringement of Claim 11 of U.S. Patent No. 6,434,755 (“the

‘755 patent”); and (ii) its Cross-Motion for Summary Judgment of Infringement of Claim 14 of

U.S. Patent No. 8,499,366 (“the ‘366 patent”).

       There is no genuine dispute that Riddell literally infringes claim 11 of the ‘755 patent.

Riddell and its expert admit that the accused products meet each and every limitation of claim 11

of the ‘755 patent. Accordingly, summary judgment of infringement is warranted.

       There is also no genuine dispute that Riddell literally infringes claim 14 of the ‘366

patent. Riddell and its expert argue only that Riddell’s “Speed-Shell,” 360, and SpeedFlex

helmets do not include the limitation “wherein a front portion of the central channel is at the

front edge,” as recited by Claim 14 of the ‘366 patent. Riddell and its expert admit that those




                                                 1
   Case: 1:17-cv-06802 Document #: 152 Filed: 02/06/19 Page 2 of 3 PageID #:5132



accused products meet each and every other limitation of the ‘366 patent. Because there is no

genuine issue that each of the shells of the products accused of infringing Claim 14 of the ‘386

patent includes a front portion of the central channel that extends all the way to the front edge of

the helmet shell, summary judgment of infringement is warranted.

       For the foregoing reasons and for the reasons stated in Schutt’s supporting Consolidated

Memorandum of Law and its Rule 56.1 Statement of Material Facts, Schutt respectfully requests

that the Court grant its Cross-Motion for Summary Judgment of Infringement of Claim 11 of the

‘755 patent and its Cross-Motion for Summary Judgment of Infringement of Claim 14 of the

‘366 patent.


       Dated: February 6, 2019                Respectfully submitted,

                                              /s/ James J. Lukas, Jr.
                                              Richard D. Harris
                                              James J. Lukas, Jr.
                                              Matthew J. Levinstein
                                              Benjamin P. Gilford
                                              Callie Sand
                                              GREENBERG TRAURIG, LLP
                                              77 West Wacker Drive, Ste. 3100
                                              Chicago, IL 60601
                                              Telephone: (312) 456-8400
                                              Facsimile: (312) 456-8435

                                              Counsel for Plaintiffs
   Case: 1:17-cv-06802 Document #: 152 Filed: 02/06/19 Page 3 of 3 PageID #:5133



                             CERTIFICATE OF SERVICE

      The undersigned attorney hereby certifies that all counsel of record who are deemed to

have consented to electronic service are being served with a copy of this document via the

Court’s CM/ECF system on February 6, 2019.


                                         /s/ James J. Lukas, Jr.
